ORDER

PER CURIAM.
Marcellus S. Williams (“Movant”) appeals the denial of his Rule 29.15 motion for post-conviction relief without an evi-dentiary hearing. He seeks to vacate his convictions and sentences for robbery in the first degree, armed criminal action, two counts of false imprisonment, and stealing a motor vehicle. He was sentenced as a persistent felony offender to a total term of 64 years to run consecutive to a previously imposed sentence.
Movant raises 10 points and 26 sub-points on appeal that allege that he received ineffective assistance of counsel on his direct appeal. We affirm.
We have reviewed the briefs of the parties and the record on appeal and conclude that the motion court’s determination was not erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).